DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/12/2022 has been entered.
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species A: Claims 1-10, 12-13, 15-17, 26 and 32-35.
Species B: Claims 18-19	Species C: Claim 20
Species D: Claim 21	Species E: Claims 24-25	Species F: Claim 27	Species G: Claim 28
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  No claims are considered generic at this time. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species lack unity of invention because the groups do not share the same or corresponding technical feature. In particular, Species B-G do not share the limitation “an inner chamber and outer chamber with a pulsating pressure and a substantially constant pressure” with each other, or with Species A. 
During a telephone conversation with Jeremy Kriegel on 9/07/2022 a provisional election was made without traverse to prosecute the invention of Species A, claims 1-10, 12-13, 15-17, 26 and 32-35.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 18-25 and 27-28 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
This application is in condition for allowance except for the presence of claims 18-25 and 27-28 directed to species non-elected without traverse.  Accordingly, claims 18-25 and 27-28 have been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	In line 5 of claim 1, “at least one outer chamber which at least partially surrounds the nipple” has been replaced with ---at least one outer chamber for partially surrounding the nipple--- to avoid a potential 101 rejection for claiming the human body. 
Allowable Subject Matter
Claims 1-10, 12-13, 15-17, 26 and 32-35 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claim 1, the closest prior art is US 2002/0198489 to Silver. The prior art of record fails to teach, disclose or render obvious a method for operating a breast pump unit for expression of human breastmilk, the breast shield has an inner chamber for receiving a nipple and also at least one outer chamber which at least partially surrounds the nipple, wherein a) a substantially constant pressure is used throughout a pumping session at the first pressure and a pulsating pressure is used as the at least one second pressure, or wherein b) a pulsating pressure is used as the first pressure and a substantially constant pressure is used throughout the pumping session as the at least one second pressure” in addition to other limitations. 	Regarding claim 10, the prior art of record fails to teach, disclose or render obvious at least one breast shield for sealing application to a breast to be pumped, “wherein the breast shield has a flexible inner part which subdivides the breast shield into the inner chamber and the at least one outer chamber, and wherein the flexible inner part is subjected to the first pressure from the inside and to the at least one second pressure from the outside, wherein the first pressure pulsates and the at least one second pressure is substantially constant throughout a pumping session” in addition to other limitations. 	Regarding claim 12, the prior art of record fails to teach, disclose or render obvious the breast pump unit “wherein the inner chamber is configured to be subjected to a first pressure by the vacuum pump and the at least one outer chamber is configured to be subjected to at least one second pressure by the vacuum pump, wherein the first pressure is a substantially constant pressure throughout a pumping session and the at least one second pressure is a pulsating pressure” in addition to other limitations. 	Regarding claim 15, the prior art of record fails to teach, disclose or render obvious at least one breast shield for sealing application to a breast to be pumped, “wherein the breast shield has a flexible inner part which subdivides the breast shield into the inner chamber and the at least one outer chamber, and wherein the flexible inner part is subjected to the first pressure from the inside and to the at least one second pressure from the outside, wherein the first pressure pulsates and the at least one second pressure is substantially constant throughout a pumping session” in addition to other limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDY SCOTT LEE whose telephone number is (571)270-7410. The examiner can normally be reached 8:00am-4:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDY S LEE/Primary Examiner, Art Unit 3783